DETAILED ACTION
This Office Action is in response to Application filed on 11 November 2019 and Preliminary Amendment filed 30 March 2020.
Claim 1 is cancelled.  Claims 2-18 are pending.  Claims 2-18 have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 7-14, 17, and 18 of U.S. Patent No. 9,880,825 in view of Garman et al., U.S. Patent 9,311,066.
Claim 2 of the instant application maps to claim 1 of ‘825.
Claim 3 of the instant application maps to claim 3 of ‘825.

Claim 4 of the instant application maps to claim 4 of ‘825.
Claim 6 of the instant application maps to claim 7 of ‘825.
Claim 7 of the instant application maps to claim 8 of ‘825.
Claim 8 of the instant application maps to claim 9 of ‘825.
Claim 9 of the instant application maps to claim 10 of ‘825.
Claim 10 of the instant application maps to claim 11 of ‘825.
Claim 11 of the instant application maps to claim 12 of ‘825.
Claim 12 of the instant application maps to claim 13 of ‘825.
Claim 13 of the instant application maps to claim 14 of ‘825.
Claim 17 of the instant application maps to claim 17 of ‘825.
Claim 18 of the instant application maps to claim 18 of ‘825.
	Claims 1, 3-6, 7-14, 17, and 18 of Patent ‘825 includes all the limitations of claims 2-13 and 17-18 of the instant application, except for “monitoring the set of subschedulers and the metaschedulers; and perform a remedial action based on the result of the monitoring.
Garman discloses a update deployment manager including a scheduling module, metascheduler, to management deployment of updates to computing devices (See Fig. 1 and Col. 7, lines 9-26). Garman discloses the computing devices also includes their own instance of the scheduling module, subschedulers (See Col. 7, lines 9-26). Garman discloses the update deployment manager and computing devices have monitoring modules (See Col. 7, lines 9-26). Garman discloses the update deployment manager determining a failure of the update from monitoring performance metrics that result in a 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system of package management of ‘825 with the monitoring of the metascheduler and subschedulers and performing a remedial action of Garman.  This would have been obvious to do because it determines any negative effect on the computing device and attempts undo the effects (See Garman, Col. 2, lines 59-66).

Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7-19 of U.S. Patent No. 10,509,637 in view of Garman et al., U.S. Patent 9,311,066. 
Claim 2 of the instant application maps to claim 1 of ‘637.
Claim 3 of the instant application maps to claim 3 of ‘637.
Claim 4 of the instant application maps to claim 4 of ‘637.
Claim 5 of the instant application maps to claim 5 of ‘637.
Claim 6 of the instant application maps to claim 7 of ‘637.
Claim 7 of the instant application maps to claim 8 of ‘637.
Claim 8 of the instant application maps to claim 9 of ‘637.
Claim 9 of the instant application maps to claim 10 of ‘637.
Claim 10 of the instant application maps to claim 11 of ‘637.
Claim 11 of the instant application maps to claim 12 of ‘637.
Claim 12 of the instant application maps to claim 13 of ‘637.

Claim 14 of the instant application maps to claim 15 of ‘637.
Claim 15 of the instant application maps to claim 16 of ‘637.
Claim 16 of the instant application maps to claim 17 of ‘637.
Claim 17 of the instant application maps to claim 18 of ‘637.
Claim 18 of the instant application maps to claim 19 of ‘637.
Claims 1, 3-5, and 7-19 of Patent ‘637 includes all the limitations of claims 2-18 of the instant application, except for “monitoring the set of subschedulers and the metaschedulers” and “perform a remedial action based on the result of the monitoring”.
Garman discloses a update deployment manager including a scheduling module, metascheduler, to management deployment of updates to computing devices (See Fig. 1 and Col. 7, lines 9-26). Garman discloses the computing devices also includes their own instance of the scheduling module, subschedulers (See Col. 7, lines 9-26). Garman discloses the update deployment manager and computing devices have monitoring modules (See Col. 7, lines 9-26). Garman discloses the update deployment manager determining a failure of the update from monitoring performance metrics that result in a negative effect on the computing device and can halt or rollback the update in response (See Col. 4, lines 17-21, Col. 12, line 59 to Col. 13, line 36).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system of package management of ‘637 with the monitoring of the metascheduler and subschedulers and performing a remedial action of Garman.  This would have been obvious to do because it determines any negative .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 5-6, 8-11, 13-17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garman et al., U.S. Patent 9,311,066, hereinafter referred to as “Garman”.

Referring to claim 2, Garman discloses a system for deployment of update packages to computing devices (See Col. 2, lines 14-31). - A system for package management, comprising:

Garman discloses the update packages are implemented by a server with a processor (See Col. 2, lines 14-31, Col. 18, lines 4-9). Garman discloses the update package includes configurations (See Col. 2, lines 14-31). - a processor configured to: determine a configured package using a set local configuration properties an using the package;
Garman discloses the update deployment manager includes a scheduling module, metascheduler, to management deployment of updates to the computing devices (See Fig. 1 and Col. 7, lines 9-26). Garman discloses the computing devices also includes their own instance of the scheduling module, subschedulers (See Col. 7, lines 9-26). - launch, using a metascheduler, a set of subschedulers to install a plurality of applications of the configured package;
Garman discloses the update deployment manager and computing devices have monitoring modules (See Col. 7, lines 9-26). - monitor the set of subschedulers and the metascheduler; and
Garman discloses the update deployment manager determining a failure of the update from monitoring performance metrics that result in a negative effect on the computing device and can halt or rollback the update in response (See Col. 4, lines 17-21, Col. 12, line 59 to Col. 13, line 36). - perform a remedial action based on a result of the monitoring.

Referring to claim 3, Garman discloses the computing devices have a scheduler and monitor (See Col. 7, lines 9-26).  Garman discloses the update has failed (See Col. 13, lines 31-16). - A system as in claim 2, wherein monitoring the set of subschedulers detects a failure of a subscheduler of the set of subschedulers.

Referring to claim 5, Garman discloses update deployment manager is connected via network to multiple computing devices (See Fig. 1, Col. 5, line 39 to Col. 6, line 18). - A system as in claim 2, wherein processor comprises a processor of a cluster manager of a cluster.

Referring to claim 6, Garman disclose the deployment manager has a scheduler and monitor (See Fig. 1 and Col. 7, lines 9-26).  Garman discloses the update has failed (See Col. 13, lines 31-16). - A system as in claim 5, wherein monitoring the metascheduler detects a failure of the metascheduler.

Referring to claim 8, Garman discloses update deployment manager is connected via network to multiple computing devices (See Fig. 1, Col. 5, line 39 to Col. 6, line 18). Garman discloses the computing devices also includes their own instance of the scheduling module, subschedulers (See Col. 7, lines 9-26). - A system as in claim 2, wherein a subscheduler is executed using a cluster node of a cluster.

Referring to claim 9, Garman discloses the update package refers to a collection of applications to be installed and the computing device implementing the update (See 

Referring to claim 10, Garman discloses the computing devices also includes their own instance of the scheduling module, subschedulers computing devices have monitoring modules (See Col. 7, lines 9-26).  - A system as in claim 9, wherein the subscheduler monitors the installation of the application.

Referring to claim 11, Garman discloses the computing devices have scheduler and monitor (See Col. 7, lines 9-26).  Garman discloses the update has failed (See Col. 13, lines 31-16). - A system as in claim 10, wherein monitoring the installation detects a failure to install the application.

Referring to claim 13, Garman discloses monitoring performance metrics including used processing power, thus while the application is executing a task on the computing device it was installed on (See Col. 2, line 32 to Col. 3, line 4). - A system as in claim 9, wherein the subscheduler monitors performance of the application when executing a task.

Referring to claim 14, Garman discloses the computing devices have a monitor (See Col. 7, lines 9-26).  Garman discloses the update has failed (See Col. 13, lines 31-16). - A system as in claim 13, wherein monitoring the performance of the application detects a failure of the application.

Referring to claim 15, Garman discloses monitoring performance metrics including utilization of computer resources (See Col. 3, lines 54-65). - A system as in claim 13, wherein monitoring the performance of the application detects under performance.

Referring to claim 16, Garman discloses monitoring performance metrics including utilization of computer resources (See Col. 3, lines 54-65). - A system as in claim 13, wherein monitoring the performance of the application detects idle resources.

Referring to claim 17, Garman discloses a method for deployment of update packages to computing devices (See Col. 2, lines 14-31). - A method of package management, comprising:
Garman discloses receiving an update via deployment command (See Col. 2, lines 14-31). - receiving an indication to install a package;
Garman discloses the update packages are implemented by a server with a processor (See Col. 2, lines 14-31, Col. 18, lines 4-9). Garman discloses the update package includes configurations (See Col. 2, lines 14-31). - determining, using a processor, a configured package using a set local configuration
properties and using the package;
Garman discloses the update deployment manager includes a scheduling module, metascheduler, to management deployment of updates to the computing devices (See Fig. 1 and Col. 7, lines 9-26). Garman discloses the computing devices also includes their own instance of the scheduling module, subschedulers (See Col. 7, lines 9-26). - launching, using a metascheduler, a set of subschedulers to install a plurality of applications of the configured package;

Garman discloses the update deployment manager determining a failure of the update from monitoring performance metrics that result in a negative effect on the computing device and can halt or rollback the update in response (See Col. 4, lines 17-21, Col. 12, line 59 to Col. 13, line 36). - performing a remedial action based on a result of the monitoring.

Referring to claim 18, Garman discloses a system and method for deployment of update packages to computing devices (See Col. 2, lines 14-31). Garman discloses a computer-readable medium storing computer executable components (See Col. 18, lines 24-46).  - A computer program product for package management, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
Garman discloses receiving an update via deployment command (See Col. 2, lines 14-31). - receiving an indication to install a package; 
Garman discloses the update packages are implemented by a server with a processor (See Col. 2, lines 14-31, Col. 18, lines 4-9). Garman discloses the update package includes configurations (See Col. 2, lines 14-31). - determining a configured package using a set local configuration properties and using the package;
Garman discloses the update deployment manager includes a scheduling module, metascheduler, to management deployment of updates to the computing 
Garman discloses the update deployment manager and computing devices have monitoring modules (See Col. 7, lines 9-26). - monitoring the set of subschedulers and the metascheduler; and
Garman discloses the update deployment manager determining a failure of the update from monitoring performance metrics that result in a negative effect on the computing device and can halt or rollback the update in response (See Col. 4, lines 17-21, Col. 12, line 59 to Col. 13, line 36). performing a remedial action based on a result of the monitoring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Cain et al., U.S. Patent App. Pub. 2006/0080656, hereinafter referred to as “Cain”.

Referring to claim 4, Garman discloses all the limitations (See rejection of claim 3) except for A system as in claim 3, wherein the remedial action includes the metascheduler restarting the subscheduler in the event that the failure of the subscheduler is detected.  However, Garman does disclose a desire to undo negative effects of a failed update (See Garman, Col. 12, line 59 to Col. 13, line 36).
Cain discloses a system for administrating packages of patches to be installed on computer devices (See Cain, paragraph 0008).  Cain discloses failed installations are retried automatically (See Cain, paragraph 0682).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for deployment of update packages to computing devices of Garman with the automatic retry of failed installations of Cain.  This would have been obvious to do because prevents the need for manual retry of a failed installation (See Cain, paragraph 0682).

Referring to claim 7, Garman discloses all the limitations (See rejection of claim 6) except for A system as in claim 6, wherein the remedial action includes the cluster manager restarting the metascheduler in the event that the failure of the metascheduler is detected.  However, Garman does disclose a desire to undo negative effects of a failed update (See Garman, Col. 12, line 59 to Col. 13, line 36).
Cain discloses a system for administrating packages of patches to be installed on computer devices (See Cain, paragraph 0008).  Cain discloses failed installations are retried automatically (See Cain, paragraph 0682).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for deployment of update packages to computing devices of Garman with the automatic 

Referring to claim 12, Garman discloses all the limitations (See rejection of claim 11) except for A system as in claim 11, wherein the subscheduler restarts the installation of the application in the event that the failure to install the application is detected. However, Garman does disclose a desire to undo negative effects of a failed update (See Garman, Col. 12, line 59 to Col. 13, line 36).
Cain discloses a system for administrating packages of patches to be installed on computer devices (See Cain, paragraph 0008).  Cain discloses failed installations are retried automatically (See Cain, paragraph 0682).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for deployment of update packages to computing devices of Garman with the automatic retry of failed installations of Cain.  This would have been obvious to do because prevents the need for manual retry of a failed installation (See Cain, paragraph 0682).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 10,162,619 to Lanner et al.
- Management of software packages to plurality of computing devices
U.S. Patent App. Pub. 2002/0078186 to Engel et al.
- Remote software distribution and installation
U.S. Patent App. Pub. 2004/0243995 to Sheehy
- Managing software installs in a distributed computer network
U.S. Patent App. Pub. 2013/0031527 to Granholm et al.
- Automated software installation and configuration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        February 25, 2022